Citation Nr: 1708510	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right leg and right foot disability, variously diagnosed as intermittent nerve impingement and/or sciatica. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2000 to March 2001, then again from September 2001 to February 2003.  Subsequently, the Veteran served in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2016, the Board issued a decision denying service connection for a disability manifested by right leg and right foot tingling.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a November 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's April 2016 decision and remanded the matter for further action consistent with the JMR.


FINDING OF FACT

The most probative medical evidence of record shows the Veteran's intermittent nerve impingement and/or sciatica in the right leg and right foot manifested to a compensable degree within one year following separation from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right leg and right foot disability, variously diagnosed as intermittent nerve impingement and/or sciatica, have been met.  
38 U.S.C.A. §§ 1110, 1112, 1155, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.321(a), 4.124a, Diagnostic Code 8520 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); 
see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, given the favorable decision rendered herein, if there is any defect in notice or assistance there is no prejudice to the Veteran.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, such as organic diseases of the nervous system, which includes nerve impingement and sciatica, if the disability is shown to have manifested to a compensable degree within a specified period of time following separation from service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The Veteran contends that his intermittent nerve impingement and sciatica in the right leg and right foot is caused by long hours of marching and standing between 12 to 14 hours in service-issued boots during active duty service.  See August 2009 Notice of Disagreement (NOD).

At the outset, the Board notes the Veteran was formally diagnosed with intermittent nerve impingement and sciatica in the right leg following a July 2014 VA examination.  See July 2014 VA Examination Report.  Long before the July 2014 diagnoses, medical professionals noted an impression/assessment of intermittent nerve impingement and sciatica in the right leg and right foot as early as July 2004.  See July 2004 Chronological Record of Medical Care (the examiner noted an impression of intermittent nerve impingement); see also April 2005 Chronological Record of Medical Care (the examiner noted and assessment of intermittent nerve impingement and sciatica).  

The Veteran asserts that his intermittent nerve impingement and sciatica in the right leg began in service at basic training.  See August 2009 NOD.  During basic training, the Veteran claims he wore service-issued boots during long hours of marching.  Id.  The Veteran states that he did not seek medical attention for his intermittent nerve impingement and sciatica during active duty service because he assumed that it would pass after he was released from active duty.  Id.  The Veteran states that during his post-September 11th active duty service, he was generally posted at a static post as a Security Forces Journeyman.  Id.  As such, he was required to stand between 12 to 14 hours a day with heavy law enforcement equipment.  Id.  The Veteran reports that is when the tingling down the back of his right calf to his toes began.  Id.  While Veteran ceased experiencing the symptoms after he was released from active duty, he began dealing with the symptoms again in 2004.  Id.  Subsequent to his release from active duty service, the Veteran enlisted with the Air Force National Guard.  During his Air Force National Guard service, the Veteran went to an Air Force National Guard clinic, where he was informed that his numbness and tingling were most likely due to a pinched nerve.  Id.  The Veteran did not seek private treatment because he was advised at the clinic that nothing could be done short of surgery, which could make the problem worse.  Id.  

The first reference to a complaint of tingling in the Veteran's right leg/foot comes from his Air Force National Guard service treatment records.  In April 2004, the Veteran reported experiencing a tingling sensation from the back of his knee down to his foot.  See April 2004 Annual Health History Certificate.  Thereafter, the Veteran reported feeling tingling sensations on multiple occasions.  See May 2004 Health History Questions/Interval History (Veteran reported experiencing tingling in his right foot as well as poor circulation in his lower right leg); see also July 2004 Chronological Record of Medical Care (Veteran reported having intermittent tingling down the back of his right calf through the top of his foot into his toes for past six months); see also April 2005 Chronological Record of Medical Care (Veteran reported feeling pins and needles down his right leg); see also April 2005 Chronological Record of Medical Care (Veteran reported numbness in his right leg as well as tingling down the back of his right calf to the tip of his first and second toes); see also September 2008 Chronological Record of Medical Care (Veteran reported recurrent lower right leg sensations).

The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibited in service as well as post-separation from active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Beyond competency, the Board finds the Veteran's lay statements credible and probative.  In particular, the Board finds the Veteran's report of experiencing intermittent tingling down the back of his right calf through the top of his foot into his toes for the past six months at a July 2004 medical examination highly probative.  See July 2004 Chronological Record of Medical Care; see also White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, (1992) (holding that a statement made in the course of procuring medical services, where the declarant knows that a false statement may cause misdiagnosis or mistreatment, carries special guarantees of credibility).

Based on the Veteran's July 2004 statement, his symptoms resurfaced in January 2004, which is within the one year of his separation from active duty service in February 2003.  Moreover, this statement is corroborated by his earlier April 2004 report of experiencing a tingling sensation from the back of his knee down to his foot.  See April 2004 Annual Health History Certificate.  

Since the Veteran's disability has been shown to have manifested within one year of separation from active duty service, the Board must next determine whether the evidence of record shows it manifested to a compensable degree within that year.  See 38 C.F.R. § 3.307(a)(3).  In determining whether his disability manifested to a compensable degree, the Board looks to the criteria set forth in the VA's Schedule for Rating Disabilities, which governs disability evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. 3.321(a), Part 4, § 4.124a. 

If the Veteran's intermittent nerve impingement and sciatica in the right leg and right foot were service-connected, it would be assessed under the criteria prescribed in Diagnostic Code 8520, which applies to evaluations for the sciatic nerve and neuralgia.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8520, for incomplete paralysis, at a minimum, a 10 percent disability rating is awarded if service connection is granted; a 10 percent disability rating is warranted if there is mild incomplete paralysis.  

The most pertinent evidence of record in this regard is the July 2004 Chronological Record of Medical Care and the July 2014 VA Examination Report.

In July 2004, the Veteran was examined by a medical professional in connection with his report of experiencing intermittent tingling down the back of his right calf through the top of his foot into his toes.  See July 2004 Chronological Record of Medical Care.  Although the examiner noted the Veteran reported no numbness or weakness, and demonstrated good strength at the right knee and ankle, good sensation to soft and sharp touches, and had a good pulse, the examiner's impression was intermittent nerve impingement based on the symptoms reported by the Veteran.  

Later, the Veteran was afforded a VA examination in July 2014.  See July 2014 VA Examination Report.  At that time, the examiner noted the Veteran exhibited mild symptoms attributable to a peripheral nerve condition in the lower right extremity.  With the exception of the sciatic nerve, the examiner found the Veteran's all other lower extremity nerves were normal.  Additionally, the examiner found the Veteran had normal muscle strength; normal deep tendon reflexes; normal light touch senses; normal gait; and normal upper extremity nerves.  Based on the symptoms reported by the Veteran, the examiner diagnosed him with intermittent nerve impingement and probable sciatic in the right leg.  Further, the examiner determined the Veteran had mild incomplete paralysis of the right sciatic nerve.  Id. (emphasis added).  

Even though the examiner ultimately opined the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness, this is of no importance in a claim for presumptive service connection.  

The Board notes the July 2004 examiner's findings are similar to the July 2014 VA examiner's findings.  See July 2004 Chronological Record of Medical Care; 
see also July 2014 VA Examination Report.  In light of this fact, the Board finds the July 2004 examination is probative as to whether the Veteran's intermittent nerve impingement and/or sciatica manifested to a compensable degree within one year of separation from service.

While the July 2004 examination occurred at least five months outside the one year post-separation presumptive period in 38 C.F.R. § 3.307, the Veteran reported at that time the same symptoms have persisted since January 2004.  See July 2004 Chronological Record of Medical Care.  While the July 2004 examiner did not offer an opinion regarding the severity of the Veteran's intermittent nerve impingement, the July 2014 VA examiner determined he had mild incomplete paralysis of the right sciatic nerve.  Id.; see also July 2014 VA Examination Report.  As the July 2014 VA examiner's findings were based on similar symptoms and examination findings as in the July 2004 examination, the Board finds the Veteran's intermittent nerve impingement and sciatica in the right leg and right foot manifested to a compensable degree within one year of separation from active duty service.

For the foregoing reasons, the Board finds the preponderance of the evidence is in favor of the Veteran's claim for service connection for a right leg and right foot disability, variously diagnosed as intermittent nerve impingement and/or sciatica.  



ORDER

Service connection for a right leg and right foot disability, variously diagnosed as intermittent nerve impingement and/or sciatica, is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


